Citation Nr: 0712320	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  98-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected residuals of a left nephrectomy.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran, his spouse, and son



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1973 to January 
1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 1998 and August 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The RO denied entitlement to an initial 
rating in excess of 30 percent for the service-connected 
residuals of a left nephrectomy and denied entitlement to a 
TDIU.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in July 2003.  Then, in August 
2004, he testified at a subsequent personal hearing at the RO 
before the undersigned Acting Veterans Law Judge.  
Transcripts of his testimony have been associated with the 
claims file.

The case was remanded to the RO by the Board in October 2004 
for additional development and adjudicative action.  


FINDINGS OF FACT

1.  The veteran's service-connected left nephrectomy has 
resulted in right kidney pathology, including hypertrophy 
manifested by right flank pain, with frequent hematuria of 
unknown etiology, and intermittent edema of the lower 
extremities.

2.  Nephritis, infection, constant albuminuria, definite 
decrease in right kidney function, and/or hypertension with 
diastolic pressure predominantly 120 or more, has not been 
demonstrated.  


3.  The veteran's service-connected disabilities include 
removal of the left kidney, rated as 30 percent disabling; a 
skin condition characterized as acne vulgaris, rated as 30 
percent disabling; residuals of a right shoulder injury, 
postoperative with arthritis, rated as 10 percent disabling; 
residuals of an injury to the middle finger, right hand; and, 
rated as noncompensable are residuals of peptic ulcer 
disease; residuals of an umbilical hernia repair; residuals 
of an injury and bilateral mandibular fracture.  The 
veteran's combined evaluation is 60 percent with no one 
disability rated at 40 percent or higher.  

4.  The medical evidence of record does demonstrate that the 
veteran is unemployable, but his unemployability has been 
shown to be due to his non-service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 30 percent for the service-connected postoperative 
residuals of a left nephrectomy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Codes 7101, 7500 (2006).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.340, 3.341(a), 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In July 2003 and November 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
February 2004 statement of the case (SOC) and February 2004 
and January 2007 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore find that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the January 2007 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2006).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
increase and the claim for a TDIU are being denied, no higher 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.

II.  Increased Ratings

The veteran seeks a higher initial rating for the service-
connected residuals of a left nephrectomy.  Specifically, the 
veteran asserts that a rating in excess of 30 percent is 
warranted for the residuals of a left nephrectomy because the 
removal of the left kidney has resulted in right kidney 
dysfunction.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

The veteran's postoperative residuals of a left nephrectomy 
are rated as 30 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7500.  Under DC 7500, a minimum 
evaluation of 30 percent is assigned when one kidney is 
removed.  The footnote to DC 7500 provides that the removal 
of one kidney may also be rated as renal dysfunction under 38 
C.F.R. § 4.115a, if there is nephritis, infection, or 
pathology of the other kidney.  

Renal dysfunction is rated 30 percent when there is constant 
or recurring albumin with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  A 60  
percent rating is warranted when there is constant 
albuminuria with some edema; or definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
38 C.F.R. § 4.115a, Diagnostic Code 7101.  An 80 percent 
rating requires persistent edema and albuminuria with BUN 40 
to 80 mg%; or creatinine 4 to 8mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 100 percent rating 
requires regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80mg%; or creatinine more than  
8mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.

Under Diagnostic Code 7101 for hypertension, a rating of 40 
percent requires diastolic pressure predominantly 120 or 
more.  A 60 percent rating requires diastolic pressure of 130 
or more.  See 38 C.F.R. § 4.104.

Considering the pertinent medical evidence of record in light 
of the above-noted criteria, the Board finds that a rating in 
excess of 30 percent for left nephrectomy is not warranted.

Although the veteran has consistently maintained that his 
remaining right kidney is dysfunctional, a careful review of 
the clinical history in the veteran's claims file fails to 
reveal that the veteran has infection, nephritis or definite 
decrease in right kidney function of his remaining right 
kidney.  The medical evidence has uniformly revealed the 
right kidney to be enlarged, compatible with compensation 
hypertrophy, which evidently causes right flank pain, as 
reported by the veteran.  Specifically a May 2000 ultrasound 
revealed an enlarged right kidney compatible with 
compensation hypertrophy.  A subsequent sonogram in December 
2004  also note the same.  Additionally, the veteran has 
testified at his personal hearings and reported at his VA 
examinations that he has experienced near-constant hematuria 
since the removal of the left kidney.  IVP testing and a 
cystoscopy performed in June 2000 were negative, except for 
the absence of the left kidney.  The diagnostic testing does 
reveal blood in the urine; however nephritis, and urinary 
tract infections have been ruled out.  In fact, no etiology 
of the hematuria has been found.  Additionally, no medical 
professional has indicated that the compensatory hypertrophy 
is evidence of a decrease in kidney function.

The veteran has also testified at his personal hearings that 
the diagnostic testing reveals abnormal levels of protein, 
creatinine and/or BUN, which should serve to establish a 
decrease in right kidney functioning.  The Board agrees that 
there are some records showing mildly increased creatinine 
and/or BUN levels.  For example, a January 2006 VA blood 
chemistry report noted BUN slightly elevated at 21 (normal 
range is 6-20), and creatinine slightly elevated at 1.4 
(normal range is 0.5-1.2).  Additionally, an October 2001 
outpatient care note reveals protein at 100.  Despite these 
intermittent findings, however, there are other records and 
examinations indicating that the veteran's remaining right 
kidney function is completely normal and no medical 
professional has attributed the mildly elevated BUN and 
creatinine levels to a definite decrease in kidney function.  

Examples of normal levels include a November 2001 VA 
treatment note which revealed normal protein in the urine.  A 
January 2001 outpatient note indicated that the veteran's 
creatinine was 1.2 and BUN was 12, within normal limits.  A 
March 2003 VA examination report indicates that there was no 
dysfunction of the remaining right kidney.  A March 2003 
urology outpatient report noted that recent urinalysis was 
essentially negative, with no significant cells found.  

Although a November 2003 outpatient care note reveals that 
the veteran had intermittent proteinuria, and hematuria, 
there is no indication that the veteran had definite kidney 
dysfunction, infection, or nephritis.  

Additionally, a February 2004 treatment record shows 
diagnoses of hyperlipidemia, non-insulin-dependent diabetes 
and diabetic nephropathy.  Other VA records note a diagnosis 
of hypertension, although the claims file contains no 
evidence of dystolic pressure readings of predominantly 120 
or higher.  

At a December 2004 VA examination, the veteran reported that 
he had experienced right flank pain since the removal of the 
left kidney.  The veteran also reported blood in his urine 
since that time.  Also, the veteran reported frequent 
urination and nocturia, with urgency.  There was no pressure 
upon voiding, but he did have some dribbling during coughing 
spells.  The veteran denied recurrent urinary tract 
infections, renal colic and bladder stones.  The veteran did 
not have acute nephritis and had not been treated for 
malignancies.  On examination, there was no dependent edema 
of the lower extremities.  He was not on dialysis.  
Urinalysis showed traces of blood.  Chemistry 18 showed BUN 
and creatinine were within normal limits.  The diagnosis was 
status post left kidney removal without residual.  The 
veteran's right kidney had taken over the function of the 
left kidney.  The veteran was not in any type of renal 
failure or insufficiency as the BUN and creatinine were well 
within normal limits.  

January 2006 VA diagnostic studies revealed a critically high 
glucose level of 647, BUN slightly elevated at 21 and 
creatinine of 1.4, also slightly elevated.  

At a July 2006 VA examination, the veteran reported severe 
right flank pain at a 6 on a scale of 1 to 10 with flare-ups 
to an 8 occurring two to three times per day lasting until it 
is relieved with medication or he falls asleep, usually 
within one hour.  The veteran reported lethargy, weakness, 
anorexia, significant weight gain since beginning insulin.  
The veteran also reported voiding frequency of 6-8 times per 
day and at least 1 time at night.  The veteran denied 
recurrent urinary tract infections, stones, and nephritis.  
Physical examination revealed blood pressure of 158/82.  
There was a 2 to 3 plus pitting edema below the knees 
bilaterally.  The veteran was not on dialysis.  The examiner 
noted that a "KUB" and "IVP" were done in February 2005, 
showing status post left nephrectomy.  No gross other 
abnormality was noted on the right side, and the bladder 
appeared normal.  The diagnoses included hematuria of 
undetermined etiology, status post left nephrectomy, and new 
onset insulin dependent Type II diabetes mellitus.  

In sum, a review of the medical evidence as noted 
hereinabove, demonstrates that the veteran's BUN and 
creatinine are generally within normal limits, and have been 
shown to be slightly elevated on occasion; however no medical 
professional has indicated that the veteran has definite 
kidney dysfunction.  Furthermore, the medical evidence 
associated with the claims file does not reveal that the 
veteran has constant albuminuria.  Indeed, elevated protein 
has been shown from time to time; however, multiple 
laboratory studies fail to indicate that the veteran has had 
consistent readings of elevated protein in the urine.  
Similarly, there is no finding of existing right kidney 
dysfunction.  Although the veteran has consistent hematuria, 
and an enlarged right kidney, the veteran's laboratory 
findings, particularly the BUN and creatinine levels have 
never demonstrated definite decrease in right kidney 
function.  The veteran does have hypertension, but multiple 
blood pressure readings throughout the claims file failed to 
ever record a single reading demonstrating a diastolic 
pressure of 120 or  more under Diagnostic Code 7101.  That 
is, the veteran is not shown to have renal dysfunction of his 
remaining kidney and he fails to meet any of the criteria for 
the next higher evaluation of 60 percent under the schedular 
criteria for renal dysfunction.  

The Board is not unsympathetic with the veteran's claim, and 
fully acknowledges the existence of the veteran's right flank 
pain.  Nevertheless, the rating criteria do not provide for a 
rating in excess of 30 percent as a result of residual flank 
pain.  Moreover, in this case, there is an essential absence 
of competent clinical evidence which in any way demonstrates 
that any other compensatory genitourinary symptoms are 
attributable to the surgical removal of the veteran's left 
kidney.  In this regard, although the veteran complains of 
frequent urination, hematuria, and right flank pain, there 
still remains an absence of objective evidence showing that 
there is a decrease in right kidney functioning.  Thus, based 
the medical evidence of record in this case, and the 
regulations governing ratings for removal of one kidney, the 
Board finds that the severity of the service-connected kidney 
disability more nearly approximates the criteria for the 
current 30 percent rating, rather than the next higher rating 
of 60 percent upon application of the rating criteria for 
renal dysfunction.  See 38 C.F.R. § 4.115b. 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's service-connected 
residuals of a left nephrectomy.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  


III.  TDIU

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2006).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2006).

The veteran's service connected disabilities include removal 
of the left kidney, rated as 30 percent disabling; a skin 
condition characterized as acne vulgaris, rated as 30 percent 
disabling; residuals of a right shoulder injury, 
postoperative with arthritis, rated as 10 percent disabling; 
and rated as noncompensable are residuals of an injury to the 
middle finger, right hand; residuals of peptic ulcer disease; 
residuals of  an umbilical hernia repair; and residuals of an 
injury and bilateral mandibular fracture.  The veteran's 
combined evaluation is 60 percent with no one disability 
rated at 40 percent or higher.  Thus, the veteran does not 
meet the schedular requirements necessary for the assignment 
of a total rating under 38 C.F.R. § 4.16(a) (2006).

As such, the issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  38 
C.F.R. § 4.16(b) (2006); Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The record must reflect that circumstances, apart 
from non-service-connected conditions, place him in a 
different position than other veterans having the same 
combination of disability ratings.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself (in this case, a 
combined 60 percent) is recognition that the impairment makes 
it difficult to obtain or keep employment.  The ultimate 
question is whether the veteran, in light of his service-
connected disabilities, is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a). See Faust v. West, 
13 Vet. App. 342 (2000).

The Board notes that the veteran is in receipt of disability 
benefits from the Social Security Administration.  According 
to their determination and accompanying medical evidence, the 
Social Security Administration found that the veteran was 
unemployable, as of December 2000, due primarily as a result 
of his non-service-connected disabilities.  Specifically, the 
record reflects that the veteran has tussive syncope, which 
essentially causes him to lose consciousness every time he 
coughs.  In a medical statement provided by a VA doctor in 
August 2003, it was noted that there was no known cause or 
treatment for the veteran's tussive syncope.  The veteran was 
therefore declared disabled and unable to function in any 
industrial capacity due to risks inherent with loss of 
consciousness.  There is no opinion of record to the 
contrary, and there is no evidence of record which tends to 
suggest that the veteran's service-connected disabilities 
alone render the veteran unemployable.  Many of the VA 
treatment records contained in the claims file reveal the 
severity of the veteran's syncopal episodes and the 
functional limitations caused by such, as well as the 
tremendous impact they have on his daily living.  

Thus in sum, the medical evidence of record in this case does 
not establish that the veteran's service-connected 
disabilities alone, preclude him from securing or following a 
substantially gainful occupation.  While the veteran's 
service-connected disabilities have certainly rendered the 
veteran disabled to some extent due to his physical 
limitations, the record clearly establishes that the 
veteran's non-service-connected tussive syncope renders the 
veteran unemployable.  The Board also notes that the veteran 
suffers from other non-service-connected disabilities, which 
certainly could also contribute to the veteran's physical 
limitations, including chronic obstructive pulmonary disease 
(COPD) which was attributed to a long history of sustained 
tobacco abuse.  

Therefore, the Board must conclude that the veteran is not 
individually unemployable by reason of his service-connected 
disabilities.  Accordingly, in this case, the preponderance 
of the evidence is against the veteran's claim and it is 
denied.


ORDER

An initial rating in excess of 30 percent for the service-
connected residuals of a left nephrectomy is denied.  



Entitlement to a TDIU is denied.  



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


